DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the subsequent recitations of “one or more processors” lack proper antecedent support making it unclear as to whether they are referring back to the same one or more processors or different ones.  Correction is requested. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “animate passengers” and “inanimate passengers” lack proper definition and an inspection of the specification fails to provide any clarification.  As such for the purpose of examination in this Office action and as best understood by the Examiner, these limitations have been construed broadly to generally mean people or objects.  Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 11 and 20 are directed toward a method, system and a non-transitory computer readable medium, respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claims 1, 11 and 13 are directed to the abstract idea of determining whether to execute an evasive maneuver, in response to a roadway condition, by one or more vehicles based on successful execution of said maneuver by another vehicle.  More specifically, the claims recite receiving sensor data (data collection), determining successful execution of the maneuver (judgment), storing the data record of said determination (data storage), and training other vehicles to perform similar maneuvered under similar circumstances; which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining safety events for an autonomous vehicle is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims recite generic sensors but these are recited at a high level of generality and thus deemed to be extra-solution activity. 
Thus, since claims 1, 11 and 13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter. 
	Dependent claims 2-10, 12 and 14-15 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-10, 12 and 14-15 are also rejected under 35 U.S.C. § 101. 
Claims 11-12 are additionally rejected under 35 U.S.C. 101 because it is not falling under any of the four statutory categories of invention (processes, machines, manufactures and compositions of matter). Specifically, the claimed “computer program product,” under the broadest reasonable interpretation, encompasses a computer program per se (often referred to as “software per se”) thus not having a physical or tangible form (MPEP § 2106.03). Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. Correction is requested to remedy this deficiency (e.g. by excluding transitory signals).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:

A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Bills et al. (US 2017/0158191, hereafter “Bills”). 
With respect to claim 1, Bills discloses a computer-implemented method (abstract) comprising: 
detecting, by one or more sensors associated with a vehicle, a roadway condition of a first roadway (¶ 46, “ sensor information from sensors on-board the collecting vehicle” and abstract with roadway condition being road aberration. See ¶ 42 for few examples of road aberration);  
detecting, by the one or more sensors associated with the vehicle, an evasive maneuver performed in response to detecting the roadway condition (¶ 41, “information regarding manoeuvres used by the vehicle to avoid or otherwise deal with the aberration”); 
determining, by a computer associated with the vehicle, whether the evasive maneuver was successful in avoiding the roadway condition (¶ 56, i.e. best maneuvers); 
storing, by the computer, a record of the evasive maneuver and the roadway condition, in response to said determining whether the evasive maneuver was a successful maneuver for avoiding the roadway condition (¶ 62, database); 
training one or more computers associated with one or more vehicles, to execute the evasive maneuver, in response to determining that the one or more vehicles is exposed to the roadway condition experienced by the vehicle (¶¶ 49, 56 and 60, i.e. learning vehicle maneuvers and applying it to other vehicles).
With respect to claim 2, Bills further discloses in response to determining that the evasive maneuver was an unsuccessful maneuver, discarding data about the unsuccessful maneuver (¶¶ 56-57, picking best maneuvers result in discarding other maneuver).  
With respect to claim 3, Bills further discloses wherein the roadway condition is a traffic hazard selected from a group consisting of: a second vehicle proximate to the vehicle at a time of the evasive maneuver; and a fixed obstruction on the first roadway; and wherein the evasive maneuver is performed to avoid the roadway condition (¶42, e.g. fallen tree).
With respect to claim 4, Bills further discloses wherein the roadway condition is determined to involve a hazard to a pedestrian proximate to the vehicle at a time of the evasive maneuver, and wherein the evasive maneuver is performed to avoid striking the pedestrian (¶56).
With respect to claim 9, Bills further discloses receiving, by the one or more computers associated with the one or more vehicles, computer executable instructions from the vehicle for implementing an evasive action similar to the evasive maneuver performed by the vehicle; and directing, by at least one of the one or more computers, the one or more vehicles to execute the computer executable instructions for implementing the evasive action, in response to detecting the roadway condition (¶¶ 49, 56 and 60).
With respect to claim 10, Bills further discloses wherein the computer-implemented method is implemented as a cloud-based service (¶70).
With respect to claims 11 and 13, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 11 and 13 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 11 and 13 are also rejected over the same rationale as claim 1.
With respect to claims 12 and 14, all the limitations have been analyzed in view of claim 2, and it has been determined that claims 12 and 14 do not teach or define any new limitations beyond those previously recited in claim 2; therefore, claims 12 and 14 are also rejected over the same rationale as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bills in view of Paradie (US 7,409,295, included in the IDS) and in further view of McBride (US 2018/0022356).
With respect to claim 5, Bills further discloses wherein the vehicle is a self-driving vehicle (SDV) (510, Fig. 5), but does not expressly disclose wherein the method further comprises: 
detecting, by one or more processors, that an imminent collision by the SDV is imminent with a confidence C1; 
identifying, by one or more processors, an object with which the imminent collision by the SDV is imminent with a confidence C3; 
generating, by one or more processors, an ameliorative action for the SDV based on C1, and C3; and directing an on-board processor associated with the SDV to execute the ameliorative action.  
However, Paradie, in the same field of invention, teaches these limitations (e.g. Column 2, Lines 18-27 and 43-46 and Fig. 1, 104).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Paradie into the invention of Bills in order to more reliably take preventive action and reduce chances of false-positives (see Paradie’s Column 1, Lines 54-61, “when an imminent collision situation does not exist, then the probability of falsely predicting an imminent collision should be very small. It is critical that such false positive indications are minimized since deploying collision mitigation measures mistakenly is not only inconvenient and may involve a cost to remediate, but also is distracting and thus potentially dangerous”). 
Moreover, Bills does not disclose taking the occupancy certainty into account but such arrangement is well known in the art.  For example, McBride teaches these limitations (¶ 8, “computing device 103 can then determine, according to such data, a presence and/or state of one or more vehicle occupants”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of McBride into the invention of Bills in order to additionally ensure the mitigating action is taken based on presence of occupants or lack thereof.  Such provision prevents taking drastic measures in cases where there are no occupants thus potentially saving lives of pedestrians.
With respect to claim 6, Bills does not expressly disclose determining, by one or more processors, confidence C1 based on an analysis of sensor data received in real-time from one or more sensors on the SDV. However, Paradie, in the same field of invention, teaches these limitations (e.g. Fig. 7, via the sensors and RDU 703 and the paragraph bridging Columns 15 and 16).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Paradie into the invention of Bills in order to more directly and reliably ascertain possibility of collision with objects. 
With respect to claim 7, Bills further discloses wherein the one or more occupants are selected from a group consisting of animate passengers and inanimate passengers (¶ 47, use and driver identity).
With respect to claim 15, all the limitations have been analyzed in view of claim 5, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 5; therefore, claim 15 is also rejected over the same rationale as claim 5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bills in view of  Paradie (US 7,409,295) and in further view of McBride and in further view of Kentley et al. (US 2017/0120902).
With respect to claim 8, Bills does not expressly disclose wherein the SDV has one or more crumple zones, further comprising: directing the on-board processor associated with the SDV to cause the SDV to strike the object in a manner that causes one or more crumple zones of the SDV to maximize absorption of the collision with the object.  However, Kentley et al., in the same field of invention, clearly teaches these limitations (e.g. abstract and ¶ 190).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Kentley et al. into the invention of Bills in order to further improve safety by guiding potential unavoidable collisions such that it minimizes harm to the occupants thus more proactively control the outcome.

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 2015/0166069 teaches vehicle includes at least one autonomous driving sensor configured to monitor at least one condition while the vehicle is operating in an autonomous mode. A processing device is configured to control at least one vehicle subsystem while the vehicle is operating in the autonomous mode. The processing device is configured to control the at least one vehicle subsystem according to a driver preference.
US 2017/0003681 teaches an autonomous vehicle that receives guide assistance from a human driven vehicle in response to a determination that the autonomous vehicle cannot progress safely on its route.
US 2016/0026182 teaches personalized driving of autonomously driven vehicles including (a) downloading at least a portion of a driving profile to a vehicle, wherein the vehicle is configured for autonomous driving and wherein the driving profile is associated with a specific driver; and (b) executing one or a plurality of operating instructions prescribed by the driving profile, such that the vehicle is operable in a driving style imitative of the specific driver. Apparatuses for personalized driving of autonomously driven vehicles are described.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669